It is ordered and adjudged that the order of the said Public Utilities Commission of Ohio be, and the same is hereby, affirmed for the reasons that the commission had jurisdiction over all parties in the premises and that the continuance for the purpose of advertising in the counties where publication had not theretofore been made was within the power of the commission, and such action was neither unreasonable nor unlawful; that the modification of the commission's order so as to permit the deletion of its former order of rates published to and from Chatfield, Jeromesville, Johnsville, Mifflin and Reedsburg, and its order establishing the proposed local freight tariff P. U. C. O. No. 14, as modified by such deletion, is not against the manifest weight of the evidence and is neither unreasonable nor unlawful.
Order affirmed.
MARSHALL, C.J., KINKADE, ROBINSON, MATTHIAS, DAY and ALLEN, JJ., concur.
JONES, J., not participating. *Page 625